Order reversed on the law in so far as it strikes out the first separate defense as insufficient in law, and the second affirmative defense and counterclaim as not stating facts sufficient to constitute a cause of action, with ten dollars costs and disbursements,' and motion denied, with ten dollars costs. In our opinion, the answer alleges a mutual mistake or fraud by plaintiff and a mistake on defendant’s part in the wording of the lease in providing that the defendant shall pay all taxes. From the allegations set forth in the pleadings which are, on this motion, *744deemed to be true, the parties intended and defendant understood that the defendant should pay taxes on lots 19, 20 and 21, which taxes, in 1929, aggregated $1,437.98, and that it was not the intention of the parties that the defendant should pay the taxes on lot 9. Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ., concur.